DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art Smith et al (US 2007/0040692) discloses automatically disabling a patient monitor while the caregiver in in the room (¶12). 
Another close prior art Receveur et al (US 2021/0158965) discloses receiving, using a processor, a video stream, the video stream comprising a sequence of images for at least a portion of a patient (Fig.1 and ¶27 patient assessment system 102 acquires video stream with patient); 
determining a physiological parameter for the patient (¶26 patient monitoring device 110 receives physiological parameter from heart rate monitors, pulse oximeter and other load sensors); 
detecting, using machine learning, presence of a noise object and setting a interaction- flag to a positive value in response to detecting the noise object (Fig.6A and ¶¶52 determining whether a noise is a patient or not based on Convolutional Neural Network algorithm and removing false detection; ¶53 further using load sensors to determine mobility score based on machine learning algorithm). Receveur discloses using risk level or score to automatically generate alerts to caregivers (¶60). 
Both arts combined or individually fail to disclose “modifying an alarm level based on the value of the interaction-flag and comparison of the quality level of the sequence of depth images with the threshold quality level.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486